Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 23-25 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0006] and [0052] of the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7, 10 and 12-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Woods (U.S. Patent Application Publication 2016/0259404 A1).

	Regarding claim 1, Woods discloses a method of localizing a user operating a plurality of sensing components, 2the method comprising: 
3transmitting a first pose data by a control and processing module (Paragraph [0081], referring now to FIG. 6, an electromagnetic tracking system may be incorporated into an AR system as shown, with an electromagnetic field emitter 602 incorporated as part of a hand-held controller 606; FIG. 7; paragraph [0091], at 702, the hand-held controller 606 emits a magnetic field; paragraph [0028], in one or more embodiments, the pose information corresponds to at least a position and orientation of the electromagnetic field emitter relative to the world; FIG. 5; paragraph [0076], at 502, a known electromagnetic field is emitted.  In one or more embodiments, the electromagnetic field emitter may generate a magnetic field.  In other words, each coil of the emitter may generate an electric field in one direction (e.g., x, y or z).  The magnetic fields may be generated with an arbitrary waveform.  In one or more embodiments, each of the axes may oscillate at a slightly different frequency); 
4receiving the first pose data at a first component (Paragraph [0083], in one or more embodiments, electromagnetic sensors 604 may be placed on one or more locations on the user's headset 58; paragraph [0091], at 704, the electromagnetic sensors 604 (placed on headset 58, belt pack 620, etc.) detect the magnetic field; paragraph [0077], at 504, a coordinate space corresponding to the electromagnetic field may be determined); 
5transforming the first pose data into a first component relative pose in a 6coordinate frame based on the control and processing module (Paragraph [0091], at 706, a position and orientation of the headset/belt is determined based on a behavior of the coils/IMUs 608 at the sensors 604.  In some embodiments, the detected behavior of the sensors 604 is communicated to the computing apparatus 607, which in turn determines the position and orientation of the sensors 604 in relation to the electromagnetic field (e.g., coordinates relative to the hand-held component).  Of course, it should be appreciated that these coordinates may then be converted to world coordinates, since the head pose relative to the world may be known through SLAM processing, as discussed above); and 
7updating a display unit in communication with the first component (Paragraph [0056], as shown in FIG. 2A, an AR system user 60 is depicted wearing a head mounted component 58 featuring a frame 64 structure coupled to a display system 62 positioned in front of the eyes of the user) with the first 8component relative pose (Paragraph [0015], a display system to display virtual content to a user based at least in part on the determined pose information relative to the electromagnetic field emitter; paragraph [0092], at 708, the pose information is conveyed to the computing apparatus 607 (e.g., at the belt pack 620 or headset 58).  At 710, optionally, the passable world model 634 may be consulted determine virtual content to be displayed to the user based on the determined head pose and hand pose.  At 712, virtual content may be delivered to the user at the AR headset 58 based on the correlation).

	Regarding claim 2, Woods discloses everything claimed as applied above (see claim 1), and Woods discloses further comprising: 
2receiving the first pose data at a second component (Paragraph [0081], FIG. 6 shows an electromagnetic tracking system includes a hand-held controller 606 and an electromagnetic field emitter 602 incorporated as part of a hand-held controller 606; paragraph [0082], it should be appreciated that the electromagnetic field emitter 602 may also comprise or be coupled to an IMU component 650 that is configured to assist in determining position and/or orientation of the electromagnetic field emitter 602 relative to other components); 
3transforming the first pose data into a second component relative pose in a 4coordinate frame based on the control and processing module (Paragraph [0028], in one or more embodiments, the pose information is analyzed to determine world coordinates corresponding to the electromagnetic field emitter; FIG. 4; paragraph [0068], one or more parameters pertaining to a behavior of the coils in the electromagnetic tracking sensors 404 and the inertial measurement unit ("IMU") components operatively coupled to the electromagnetic tracking sensors 404 may be measured in order to detect a position and/or orientation of the sensor 404 (and the object to which it is attached to) relative to a coordinate system to which the electromagnetic field emitter 402 is coupled.  Of course this coordinate system may be translated into a world coordinate system, in order to determine a location or pose of the electromagnetic field emitter in the real world; FIG. 7; paragraph [0091], it should be appreciated that these coordinates may then be converted to world coordinates, since the head pose relative to the world may be known through SLAM processing, as discussed above); 
5sharing the second component relative pose with the first component (FIG. 14; paragraph [0107], after a user powers up his or her wearable computing system 160, a head mounted component assembly may capture a combination of IMU and camera data (the camera data being used, for example, for SLAM analysis, such as at the belt pack processor where there may be more RAW processing horsepower present) to determine and update head pose (i.e., position and orientation) relative to a real world global coordinate system 162.  The user may also activate a handheld component to, for example, play an augmented reality game 164, and the handheld component may comprise an electromagnetic transmitter operatively coupled to one or both of the belt pack and head mounted component 166.  One or more electromagnetic field coil receiver sets (e.g., a set being 3 differently-oriented individual coils) coupled to the head mounted component may be used to capture magnetic flux from the electromagnetic transmitter.  This captured magnetic flux may be utilized to determine positional or orientational difference (or "delta"), between the head mounted component and handheld component 168); and 
6updating the first component relative pose based on the second component 7relative pose (Paragraph [0108], in one or more embodiments, the combination of the head mounted component assisting in determining pose relative to the global coordinate system, and the hand held assisting in determining relative location and orientation of the handheld relative to the head mounted component, allows the system to generally determine where each component is located relative to the global coordinate system, and thus the user's head pose, and handheld pose may be tracked, preferably at relatively low latency, for presentation of augmented reality image features and interaction using movements and rotations of the handheld component 170).  1

	Regarding claim 3, Woods discloses everything claimed as applied above (see claim 2), and Woods further disclose wherein the first component comprises a head 2mounted wearable component (Paragraph [0056], as shown in FIG. 2A, an AR system user 60 is depicted wearing a head mounted component 58).

	Regarding claim 4, Woods discloses everything claimed as applied above (see claim 3), and Woods further disclose wherein the second component comprises a hand Paragraph [0081], FIG. 6 shows an electromagnetic tracking system includes a hand-held controller 606).

	Regarding claim 7, Woods discloses everything claimed as applied above (see claim 1), and Woods further disclose wherein transmitting the first pose data comprises transmitting electromagnetic field signals (FIG. 7; paragraph [0091], at 702, the hand-held controller 606 emits a magnetic field).

	Regarding claim 10, Woods discloses everything claimed as applied above (see claim 1), and Woods further disclose wherein receiving the first pose data comprises 2visual capture of an infrared marker (FIG. 6; paragraph [0095], on the other hand, tens of cycles per second may be adequate for electromagnetic localization sensing, such as by the sensor 604 and transmitter 602 pairings.  Also shown is a global coordinate system 10, representative of fixed objects in the real world around the user, such as a wall 8.  Cloud resources 46 also may be operatively coupled 42, 40, 88, 90 to the local processing and data module 70, to the head mounted wearable component 58, to resources which may be coupled to the wall 8 or other item fixed relative to the global coordinate system 10, respectively.  The resources coupled to the wall 8 or having known positions and/or orientations relative to the global coordinate system 10 may include a Wi-Fi transceiver 114, an electromagnetic emitter 602 and/or receiver 604, a beacon or reflector 112 configured to emit or reflect a given type of radiation, such as an infrared LED beacon, a cellular network transceiver 110, a RADAR emitter or detector 108, a LIDAR emitter or detector 106, a GPS transceiver 118, a poster or marker having a known detectable pattern 122).

	Regarding claim 12, Woods discloses a method of localizing a user operating a plurality of sensing components, 2the method comprising: 
3receiving environmental characteristics indicating positional information at a head 4mounted component (Paragraph [0060], as more and more AR users continually capture information about their real environment (e.g., through cameras, sensors, IMUs, etc.); paragraph [0083], FIG. 6 shows an electromagnetic tracking system includes the user's headset 58 and electromagnetic sensors 604 may be placed on one or more locations on the user's headset 58; FIG. 14; paragraph [0107], after a user powers up his or her wearable computing system 160, a head mounted component assembly may capture a combination of IMU and camera data (the camera data being used, for example, for SLAM analysis, such as at the belt pack processor where there may be more RAW processing horsepower present)); 
5determining a head mounted component pose in an environment coordinate frame 6of the head mounted component based on the received environmental characteristics (Paragraph [0084], in one or more embodiments, the computing apparatus 607 may receive the measurements of the sensors 604, 608, and determine a position and orientation of the sensors 604, 608; paragraph [0107], a head mounted component assembly may capture a combination of IMU and camera data (the camera data being used, for example, for SLAM analysis, such as at the belt pack processor where there may be more RAW processing horsepower present) to determine and update head pose (i.e., position and orientation) relative to a real world global coordinate system 162); 
7receiving relative positional aspects with respect to the head mounted component 8of at least one hand held component (Paragraph [0081], referring now to FIG. 6, an electromagnetic tracking system may be incorporated into an AR system as shown, with an electromagnetic field emitter 602 incorporated as part of a hand-held controller 606; FIG. 7; paragraph [0091], at 702, the hand-held controller 606 emits a magnetic field. At 704, the electromagnetic sensors 604 (placed on headset 58, belt pack 620, etc.) detect the magnetic field; FIG. 5; paragraph [0076], at 502, a known electromagnetic field is emitted.  In one or more embodiments, the electromagnetic field emitter may generate a magnetic field.  In other words, each coil of the emitter may generate an electric field in one direction (e.g., x, y or z).  The magnetic fields may be generated with an arbitrary waveform.  In one or more embodiments, each of the axes may oscillate at a slightly different frequency; paragraph [0091], at 704, the electromagnetic sensors 604 (placed on headset 58, belt pack 620, etc.) detect the magnetic field); 
9determining a relative hand held component pose of the at least one hand held 10component in a head mounted component coordinate frame (Paragraph [0077], at 504, a coordinate space corresponding to the electromagnetic field may be determined; paragraph [0091], at 706, a position and orientation of the headset/belt is determined based on a behavior of the coils/IMUs 608 at the sensors 604.  In some embodiments, the detected behavior of the sensors 604 is communicated to the computing apparatus 607, which in turn determines the position and orientation of the sensors 604 in relation to the electromagnetic field (e.g., coordinates relative to the hand-held component).  Of course, it should be appreciated that these coordinates may then be converted to world coordinates, since the head pose relative to the world may be known through SLAM processing, as discussed above); 
11sharing the head mounted component pose in the environment coordinate frame 12with the at least one hand held component and sharing the relative hand held component pose in 13the head mounted component coordinate frame with the head mounted component (Paragraph [0107], after a user powers up his or her wearable computing system 160, a head mounted component assembly may capture a combination of IMU and camera data (the camera data being used, for example, for SLAM analysis, such as at the belt pack processor where there may be more RAW processing horsepower present) to determine and update head pose (i.e., position and orientation) relative to a real world global coordinate system 162.  The user may also activate a handheld component to, for example, play an augmented reality game 164, and the handheld component may comprise an electromagnetic transmitter operatively coupled to one or both of the belt pack and head mounted component 166.  One or more electromagnetic field coil receiver sets (e.g., a set being 3 differently-oriented individual coils) coupled to the head mounted component may be used to capture magnetic flux from the electromagnetic transmitter.  This captured magnetic flux may be utilized to determine positional or orientational difference (or "delta"), between the head mounted component and handheld component 168; paragraph [0108], in one or more embodiments, the combination of the head mounted component assisting in determining pose relative to the global coordinate system, and the hand held assisting in determining relative location and orientation of the handheld relative to the head mounted component, allows the system to generally determine where each component is located relative to the global coordinate system); and 
14updating the relative pose of the at least one hand held component in the head 15mounted coordinate frame (Paragraph [0108], in one or more embodiments, the combination of the head mounted component assisting in determining pose relative to the global coordinate system, and the hand held assisting in determining relative location and orientation of the handheld relative to the head mounted component, allows the system to generally determine where each component is located relative to the global coordinate system, and thus the user's head pose, and handheld pose may be tracked, preferably at relatively low latency, for presentation of augmented reality image features and interaction using movements and rotations of the handheld component 170).

	Regarding claim 13, Woods discloses everything claimed as applied above (see claim 12), and Woods disclose further comprising, prior to updating the relative 2position of the at least one hand held component (Paragraph [0081], referring now to FIG. 6, an electromagnetic tracking system may be incorporated into an AR system as shown, with an electromagnetic field emitter 602 incorporated as part of a hand-held controller 606; FIG. 14; paragraph [0107], the user may also activate a handheld component to, for example, play an augmented reality game 164 and then performs the determination of  positional or orientational difference (or "delta"), between the head mounted component and handheld component. Thus, an electromagnetic field emitter 602 of a hand-held controller 606 will emit a magnetic field before the updating the position after the user activates a handheld component), transmitting relative positional aspects to the 3head mounted component from a control and processing module in the environment coordinate frame (FIG. 7; paragraph [0091], at 702, the hand-held controller 606 emits a magnetic field; paragraph [0028], in one or more embodiments, the pose information corresponds to at least a position and orientation of the electromagnetic field emitter relative to the world; FIG. 5; paragraph [0076], at 502, a known electromagnetic field is emitted.  In one or more embodiments, the electromagnetic field emitter may generate a magnetic field.  In other words, each coil of the emitter may generate an electric field in one direction (e.g., x, y or z).  The magnetic fields may be generated with an arbitrary waveform.  In one or more embodiments, each of the axes may oscillate at a slightly different frequency).  

	Regarding claim 14, Woods discloses everything claimed as applied above (see claim 12), and Woods disclose further comprising, prior to updating the relative position of the at least one hand held controller (FIG. 14; paragraph [0107], after a user powers up his or her wearable computing system 160 and the user may also activate a handheld component to, for example, play an augmented reality game 164. Thus, the step of 162 prior to step 164), updating the head mounted component Paragraph [0107], a head mounted component assembly may capture a combination of IMU and camera data (the camera data being used, for example, for SLAM analysis, such as at the belt pack processor where there may be more RAW processing horsepower present) to determine and update head pose (i.e., position and orientation) relative to a real world global coordinate system 162).

	Regarding claim 15, Woods discloses everything claimed as applied above (see claim 12), and Woods disclose further comprising transforming the relative 2position of the at least one hand held component in the head mounted coordinate frame into a 3hand held component pose in the environmental coordinate frame (FIGS. 6 and 7; paragraph [0091], at 706, a position and orientation of the headset/belt is determined based on a behavior of the coils/IMUs 608 at the sensors 604.  In some embodiments, the detected behavior of the sensors 604 is communicated to the computing apparatus 607, which in turn determines the position and orientation of the sensors 604 in relation to the electromagnetic field (e.g., coordinates relative to the hand-held component).  Of course, it should be appreciated that these coordinates may then be converted to world coordinates, since the head pose relative to the world may be known through SLAM processing, as discussed above).  

	Regarding claim 16, Woods discloses everything claimed as applied above (see claim 12), and Woods disclose further comprising transmitting relative 2positional Paragraph [0028], in one or more embodiments, the pose information is analyzed to determine world coordinates corresponding to the electromagnetic field emitter; FIG. 4; paragraph [0068], one or more parameters pertaining to a behavior of the coils in the electromagnetic tracking sensors 404 and the inertial measurement unit ("IMU") components operatively coupled to the electromagnetic tracking sensors 404 may be measured in order to detect a position and/or orientation of the sensor 404 (and the object to which it is attached to) relative to a coordinate system to which the electromagnetic field emitter 402 is coupled.  Of course this coordinate system may be translated into a world coordinate system, in order to determine a location or pose of the electromagnetic field emitter in the real world; FIG. 7; paragraph [0091], it should be appreciated that these coordinates may then be converted to world coordinates, since the head pose relative to the world may be known through SLAM processing, as discussed above).

	Regarding claim 17, Woods discloses everything claimed as applied above (see claim 16), and Woods disclose further comprising determining a hand held 2component pose in the environment coordinate frame (Paragraph [0028], in one or more embodiments, the pose information is analyzed to determine world coordinates corresponding to the electromagnetic field emitter).

Regarding claim 18, Woods discloses everything claimed as applied above (see claim 17), and Woods disclose  1further comprising updating the relative hand 2held component pose shared with the head mounted component with the hand held component 3pose in the environment coordinate frame (FIG. 14; paragraph [0107], after a user powers up his or her wearable computing system 160, a head mounted component assembly may capture a combination of IMU and camera data (the camera data being used, for example, for SLAM analysis, such as at the belt pack processor where there may be more RAW processing horsepower present) to determine and update head pose (i.e., position and orientation) relative to a real world global coordinate system 162.  The user may also activate a handheld component to, for example, play an augmented reality game 164, and the handheld component may comprise an electromagnetic transmitter operatively coupled to one or both of the belt pack and head mounted component 166.  One or more electromagnetic field coil receiver sets (e.g., a set being 3 differently-oriented individual coils) coupled to the head mounted component may be used to capture magnetic flux from the electromagnetic transmitter.  This captured magnetic flux may be utilized to determine positional or orientational difference (or "delta"), between the head mounted component and handheld component 168; paragraph [0108], in one or more embodiments, the combination of the head mounted component assisting in determining pose relative to the global coordinate system, and the hand held assisting in determining relative location and orientation of the handheld relative to the head mounted component, allows the system to generally determine where each component is located relative to the global coordinate system).  

	Regarding claim 19, Woods discloses everything claimed as applied above (see claim 12), and Woods further disclose  1wherein receiving environmental characteristics comprises image based feature extraction and localization (Paragraph [0060], as more and more AR users continually capture information about their real environment (e.g., through cameras, sensors, IMUs, etc.); paragraph [0062], more particularly, in order to capture details of the world such that it can be passed on to the cloud (and subsequently to other AR users) 3-D points pertaining to various objects may be captured from the environment, and the pose (i.e., vector and/or origin position information relative to the world) of the cameras that capture those images or points may be determined.  These 3-D points may be "tagged", or associated, with this pose information; FIG. 6; paragraph [0085], as shown in FIG. 6, the computing apparatus 607 communicates wirelessly to the cloud resource 630.  The determined pose information in conjunction with points and images collected by the AR system may then be communicated to the cloud resource 630, and then be added to the passable world model 634).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (U.S. Patent Application Publication 2016/0259404 A1).

	Regarding claim 5, Woods discloses everything claimed as applied above (see claim 2), and Examiner interprets the user's headset 58 taught by Woods as the first component and a hand-held controller 606 taught by Woods as the second component in claims 1 and 2.
	However, FIG. 14 and paragraph [0107] of Woods describe “The user may also activate a handheld component to, for example, play an augmented reality game 164, and the handheld component may comprise an electromagnetic transmitter operatively coupled to one or both of the belt pack and head mounted component 166.  One or more electromagnetic field coil receiver sets (e.g., a set being 3 differently-oriented individual coils) coupled to the head mounted component may be used to capture magnetic flux from the electromagnetic transmitter.  This captured magnetic flux may be utilized to determine positional or orientational difference (or "delta"), between the head mounted component and handheld component 168” and paragraph [0108] of Woods describes “In one or more embodiments, the combination of the head mounted component assisting in determining pose relative to the global coordinate system, and the hand held assisting in determining relative location and orientation of the handheld relative to the head mounted component, allows the system to generally determine where each component is located relative to the global coordinate system, and thus the user's head pose, and handheld pose may be tracked, preferably at relatively low latency, for presentation of augmented reality image features and interaction using movements and rotations of the handheld component 170”. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to swap the components and place a hand-held controller 606 taught by Woods as the first component and the user's headset 58 taught by Woods as the second component to disclose wherein the first component comprises a hand 2held wearable component (FIG. 6, paragraph [0081], an electromagnetic tracking system includes a hand-held controller 606).

	Regarding claim 6, Woods discloses everything claimed as applied above (see claim 5), and Woods further disclose wherein the second component comprises a head 2mounted component (FIG. 6; paragraph [0083], in one or more embodiments, electromagnetic sensors 604 may be placed on one or more locations on the user's headset 58; paragraph [0091], at 704, the electromagnetic sensors 604 (placed on headset 58, belt pack 620, etc.) detect the magnetic field; paragraph [0077], at 504, a coordinate space corresponding to the electromagnetic field may be determined).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (U.S. Patent Application Publication 2016/0259404 A1) in view of Bradski et al (U.S. Patent Application Publication 2016/0026253 A1).

Regarding claim 8, Woods discloses everything claimed as applied above (see claim 7).
However, Woods does not specifically disclose wherein the electromagnetic field signals are in the visible spectrum.  
In the similar field of endeavor, Bradski discloses wherein the electromagnetic field signals are in the visible spectrum (FIG. 3; paragraph [0201], the environment-sensing system 36 includes one or more sensors 32 for obtaining data from the physical environment around a user.  Objects or information detected by the sensors may be provided as input to the user device; paragraph [0205], the user sensing system (36) may also include one or more infrared camera sensors, one or more visible spectrum camera sensors).  
Woods and Bradski are analogous art because both pertain to utilize the system/method for presenting virtual reality and augmented reality. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the augmented reality system taught by Woods incorporate the teachings of Bradski to have visible spectrum camera sensors configured with the augmented reality system in order to obtain data from the physical environment around a user. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Woods according to the relied-upon teachings of Bradski to obtain the invention as specified in claim.

Regarding claim 9, Woods discloses everything claimed as applied above (see claim 7).
However, Woods does not specifically disclose wherein the electromagnetic field signals are in 2the infrared spectrum.
	In the similar field of endeavor, Bradski discloses wherein the electromagnetic field signals are in 2the infrared spectrum (FIG. 3; paragraph [0201], the environment-sensing system 36 includes one or more sensors 32 for obtaining data from the physical environment around a user.  Objects or information detected by the sensors may be provided as input to the user device; paragraph [1038], alternatively, the AR system may include one or more sources of structured light to illuminate the hands.  The structured light may, or may not, be visible to the user.  For example, the light sources may selectively emit in the infrared or near-infrared range of the electromagnetic spectrum).
	Woods and Bradski are analogous art because both pertain to utilize the system/method for presenting virtual reality and augmented reality. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the augmented reality system taught by Woods incorporate the teachings of Bradski to have the infrared of the electromagnetic spectrum configured with the augmented reality system in order to emit the electromagnetic field signals in 2the infrared spectrum. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Woods according to the relied-upon teachings of Bradski to obtain the invention as specified in claim.

Regarding claim 11, Woods discloses everything claimed as applied above (see claim 1).
However, Woods does not specifically disclose wherein receiving the first pose data comprises 2visual capture of a fiducial marker.
	In the similar field of endeavor, Bradski discloses wherein receiving the first pose data comprises 2visual capture of a fiducial marker (Paragraph [0931], referring to FIG. 64, a wearable system may capture image information and extract fiducials and recognized points 6452.  The wearable local system may calculate pose using one of the pose calculation techniques mentioned below.  The cloud 6454 may use images and fiducials to segment 3-D objects from more static 3-D background.  Images may provide textures maps for objects and the world (textures may be real-time videos).  The cloud resources may store and make available static fiducials and textures for world registration).
	Woods and Bradski are analogous art because both pertain to utilize the system/method for presenting virtual reality and augmented reality. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the augmented reality system taught by Woods incorporate the teachings of Bradski to have a fiducial marker associated with an object configured with the augmented reality system in order to allow the device to calculate the pose information based on the extracted fiducial marker from the captured image. Therefore, it would have been obvious to a person of ordinary skill in the art before the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XILIN GUO/Primary Examiner, Art Unit 2616